Order entered February 21, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01429-CV

                                   JIM SILLIMAN, Appellant

                                                 V.

           LUXOR CONTRACTING, INC. D/B/A LUXOR STAFFING, Appellee

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 10-01795

                                             ORDER
       The reporter’s record is overdue in this appeal. Appellant’s docketing statement reflects
that appellant requested the record, but had not made payment arrangements for it. Accordingly,
we ORDER Vielica Dobbins, official court reporter of the 134th Judicial District Court, to file,
within THIRTY DAYS of the date of this order, either the reporter’s record or written
verification appellant has not paid for the record.           We notify appellant that if we receive
verification of non-payment, we will order the appeal submitted without the reporter’s record.
See TEX. R. APP. P. 37.3(c).
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Vielica
Dobbins, official court reporter, 134th Judicial District Court, and to counsel for all parties.


                                                        /s/      DAVID LEWIS
                                                                 JUSTICE